                   Case 20-10755-BLS             Doc 15       Filed 04/06/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    RAVN AIR GROUP, INC., et al.,                             Case No. 20-10755 (BLS)

                            Debtors.1                         (Joint Administration Requested)



             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that BNP Paribas (“BNP”) hereby appears in the above-

captioned cases through its counsel, Winston & Strawn LLP and Ashby & Geddes, P.A., and,

pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure and 11

U.S.C. §§ 102(1), 342 and 1109(b), requests that all notices given or required to be given in these

cases or any related adversary proceeding and all papers served or required to be served in these

cases be given and served upon:

    WINSTON & STRAWN LLP                                    ASHBY & GEDDES, P.A.
    David Neier, Esq.                                       William P. Bowden, Esq.
    200 Park Avenue                                         Gregory A. Taylor, Esq.
    New York, NY 10166-4193                                 500 Delaware Avenue, 8th Floor
    Tel: (212) 294-6700                                     P.O. Box 1150
    Fax: (212) 294-4700                                     Wilmington, DE 19899-1150
    Email: dneier@winston.com                               Tel: (302) 654-1888
                                                            Fax: (302) 654-2067
                                                            Email: wbowden@ashbygeddes.com
                                                            Email: gtaylor@ashbygeddes.com


             PLEASE TAKE FURTHER NOTICE that this request for notice and service includes

copies of all papers, including, but not limited to, reports, pleadings, motions, applications or




1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.

{01552362;v1 }
                 Case 20-10755-BLS        Doc 15       Filed 04/06/20   Page 2 of 2




petitions, schedules, plans, disclosure statements, and answering or reply papers filed in these cases

or any related adversary proceeding and that such service be by mailing one copy of each, unless

otherwise directed by the Court, to the parties listed above.

         PLEASE TAKE FURTHER NOTICE that BNP intends that neither this Notice of

Appearance nor any former or later pleading, claim or suit shall waive (1) the right to have final

orders in non-core matters entered only after de novo review by the United States District Court

for the District of Delaware (the “District Court”), (2) the right to trial by jury in any proceeding

so triable in these cases or any case, controversy or proceeding related to these cases, (3) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal or (4) any other rights, claims, actions, defenses, set-offs, or recoupments

to which BNP is or may be entitled under agreements in law or in equity.

Dated: April 6, 2020                           ASHBY & GEDDES, P.A.

                                               /s/ William P. Bowden
                                               William P. Bowden, Esq. (DE #2553)
                                               Gregory A. Taylor, Esq. (DE #4008)
                                               500 Delaware Avenue, 8th Floor
                                               P.O. Box 1150
                                               Wilmington, DE 19801
                                               Tel: (302) 654-1888
                                               Fax: (302) 654-2067
                                               Email: wbowden@ashbygeddes.com
                                               Email: gtaylor@ashbygeddes.com

                                               -and-

                                               WINSTON & STRAWN LLP
                                               David Neier, Esq.
                                               200 Park Avenue
                                               New York, NY 10166-4193
                                               Tel: (212) 294-6700
                                               Fax: (212) 294-4700
                                               Email: dneier@winston.com

                                               Counsel to BNP Paribas



{01552362;v1 }                                    2
